Citation Nr: 9915890	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety disorder, currently rated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from January 1943 to 
August 1944.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the RO.  



REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

As noted in the Board's November 1996 remand, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, when regulations change during the 
pendency of an appeal, as in the case at hand, the VA must 
consider both the old and new rating criteria and apply that 
criteria which is more favorable to the veteran.  

This claim was remanded in November 1996 for the 
administration of a VA examination and so the RO could 
adjudicate the veteran's claim under both the new and old 
diagnostic codes for his psychiatric disorder.  The Court has 
held that a Board remand confers upon the veteran the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is therefore essential to 
determine whether or not all aspects of the Board's November 
1996 remand were carried out fully.  

The veteran was scheduled for a VA examination as directed by 
the Board in March 1998, and a supplemental statement of the 
case was issued in August 1998 which considered the veteran's 
claim under the new rating criteria.  However, that 
supplemental statement of the case does not show the RO 
considered the veteran's claim "under both the new and old 
criteria" as required by Karnas v. Derwinski and as directed 
in the Board's November 1996 remand.  It shows and discusses 
the new criteria only.  It is not enough that the veteran's 
claim was previously considered under the old criteria.  The 
November 1996 remand directed the RO to consider the 
veteran's claim under the new and old regulations after the 
March 1998 examination.  In particular, the examiner comment 
on whether the service-connected psychiatric disorder 
precludes the veteran from securing and following 
substantially gainful employment.  The RO therefore did not 
fully comply with the Board's November 1996 remand and has 
not satisfied the requirements of Karnas.  

Additionally, the Board notes that the veteran, in a letter 
received in September 1998, stated that the symptomatology 
caused by his generalized anxiety disorder had increased in 
severity since his March 1998 examination.  His 
representative also made this claim in a "Statement of 
Accredited Representative in Appealed Case, in lieu of VA 
Form 646" received in September 1998.  Since the veteran has 
been found to have submitted a well-grounded claim, VA has a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Another examination is therefore necessary to assess the 
current severity of the veteran's service-connected 
condition.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
generalized anxiety disorder since March 
1998.  The RO should request the veteran 
to furnish signed authorizations for 
release of any private medical records, 
if applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to the current severity of the service-
connected psychiatric disorder.  The 
veteran's claims folder and copies of the 
new and old diagnostic codes under which 
generalized anxiety disorder is rated 
must be made available to and be reviewed 
by the examining physician in conjunction 
with the examination.  Detailed clinical 
findings should be recorded by the 
examiner.  The examiner should report a 
full multiaxial Assessment, to include a 
Global Assessment of Functioning (GAF) 
score on Axis V, and comment on the 
degree of industrial impairment due to 
the service-connected disorder.  The 
examiner should offer an opinion as to 
whether the veteran is precluded from 
performing substantially gainful 
employment by his service-connected 
disorder.  The examiner should also 
review the old and new diagnostic codes 
and comment upon the applicability of 
each to the veteran's condition.

3.  Upon completion of the development 
requested above, and the performance of 
any other development deemed appropriate 
by the RO, the veteran's claim should be 
reviewed once again.  The RO should 
specifically refer to both the new and 
old diagnostic code for rating 
generalized anxiety disorder in 
adjudicate the veteran's claim.  If the 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

The case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


